 1BALI BLINDS MIDWESTBaliBlindsMidwest,aMarathon Carey-McFallCompany,a Division of Marathon Manufactur-ing CompanyandLocal 590,International As-sociation of Bridge,Structural and OrnamentalIron WorkersCase 13-CA-25783January 5, 1988DECISION AND ORDERBy MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn August 25, 1986, Administrative Law JudgeClaude R Wolfe issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed1The General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrulean administrative law judge s credibility resolutionsunlessthe clear preponderance ofall the relevantevidenceconvinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefullyexaminedthe record and find no basis for reversing the findings2We agree with the judge s ultimate conclusion that the discharge ofemployee Marshall Spires did not violate Sec 8(a)(3) and (1) of the ActContrary to the judge we find that the General Counsel made a primafacie showing sufficient to supportan inferencethat protected conductwas a motivating factor in the Respondents decisionThe Board has noted that in assessing whether a prima faciecase hasbeen presented shifting the burden of persuasion to the Respondent ajudge must view the General Counsels evidence in isolation apart froma respondents proffered defense SeeHillside Bus Corp262 NLRB 1254(1982)Here the General Counsel established inter alia that Spires onreturning to work on the morning after the March 18 1986 walkout wasdischarged for being 1 minute late The circumstances create a primafacie showing from which it could be inferred that Spires protected activitieswere a motivating factor in the decision to dischargeUnderWright Line251NLRB 1083 (1980) enfdNLRB v WrightLine662 F 2d 899 (1st Cir 1981) approved inNLRB v TransportationManagementCorp462 U S 393 (1983) the burden then shifted to theRespondent to demonstrate that the same action would have been takeneven in the absence of the protected conduct The Respondent did so Inrecommendingdismissal of the allegation regarding Spires the judgefound that the Respondent established that Spires was a probationary employee and that the discharge was in accord with Respondents established practiceWe agree In so doing we find that the Respondent inrebuttal demonstrated that the discharge would have taken place even inthe absence of Spires protected activitiesAlan Hellman Esqfor the General CounselJohn H Smither Esq,for Bali Blinds MidwestDonald J Urbauer,District Representative for Local 590DECISION243CLAUDE R WOLFE, Administrative Law Judge Thisproceeding was litigated before me at Chicago Illinois,on 24 and 25 June 1986 pursuant to charges timely filedby Local 590, International Association of Bridge, Structural,and Ornamental Iron Workers (the Union) andcomplaint issued on 13 May 1986 The complaint allegesthat Bali Blinds Midwest (Respondent) has violated Section 8(a)(3) and (1) of the National Labor Relations Act(the Act) by laying off employees because they engagedin a strike and by discharging James Mitchell and Marshall Spires It is further alleged that employees engagedin an unfair labor practice strike on 19 March 1986 Respondent denies the foregoing allegationsOn the entire record, including the testimonial demeanor of the witnesses appearing before me, and afterconsidering the posttrial briefs submitted by the parties Imake the followingFINDINGSAND CONCLUSIONSITHEBUSINESSOF RESPONDENTRespondent is a corporation with an office and placeof business in Naperville, Illinois, where it is engaged inthemanufacture of contemporary window coveringsDuring the calendar year preceding the issuance of thecomplaint,Respondent, in the course and conduct ofthese business operations purchased and received at itsNaperville Illinois facility products goods and materialsvalued in excess of $50 000 directly from points outsidethe State of Illinois, and is now and has been at all timesmaterial an employer engaged in commerce within themeaning of Section 2(2), (6) and (7) of the ActIILABOR ORGANIZATIONThe Union is now, and has been atall times material, alabororganizationwithin themeaning ofSection 2(5) ofthe ActIIITHEALLEGEDUNFAIR LABOR PRACTICES1The Board certified the Union as the representative ofallRespondents full time and regular part time production and maintenance employees on 15 October 1985 2Thereafter the parties commenced bargaining and bargained regularly 2 days every 2 or 3 weeks through May1The facts set forth here are derived from the credited aspects of thetestimony of the witnesses the exhibits comparative testimonial demeanor and consideration of the logical consistency and inherent probabilityof the facts found Although I may not in the course of this decisiondiscuss every bit of relevant record testimony or documentary evidenceithas been weighed and considered To the extent that evidence notmentioned here might appear to contradict my factfindings that evidencehas not been disregarded but has been rejected as incredible lacking inprobative worth surplusage or irrelevant2All full time and regular part time production and maintenance employees including truckdrivers and production clerks employed by theEmployer at his facility currently located at 6 South 005 FrontenacRoad Naperville Illinois excluding all office clerical employees administrative employees sales employees temporary employeesmanagerialemployees and guards and supervisors as defined in the Act constitutethe unit found appropriate by the Board for purposes of collective bargaining292 NLRB No 14 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1986 There is no evidenceor allegationthat any of thebargaining was not ingood faith To the contrary, it appears thebargaining relationshipbetween the parties hasbeen remarkably amicable During the later stages of thebargainingprior to 18 March1986 union members commenced pressingfor a strike This pressurewas resistedby the Union s district representativeDonald Urbaueruntil 4 March3 when Urbauer helda regular meetingwith the employees Prior to thismeeting theRespondent srepresentative had indicated at some point duringnegotiationsthat there might be some questionregardingthe Unions continuingmajority status This assertion byRespondent combined with thecontinuingpressure ofthe unit membersresulted in a union decision,approvedby Urbauer that the employees would strike for 1 day ifno progresswas made inthe next set of negotiations thatwere scheduled for 17 and 18 March There was littlemovementduring the 17 March negotiations The Uniontherefore determined to strike the following day Respondent was given no warning that there was going tobe a strike on 18 March On the morning of 18 March allbut two employees struck Employees simply did not gotowork Some picketed the plant from about 5 30 a inuntil about 8 30 a in when they concluded their picketing and left the RespondentspremisesThere was nofurther picketingThe striking employees returned towork on 19 March After the picketing employees hadleft the plantpremises,Urbauer and members of theUnionsbargainingcommittee proceeded to the placewhere negotiations were usually held with the intentionof bargaining on that day Finding no representatives ofRespondent at that location, Urbauer discovered theyhad gone to the plant Accordingly, the union committeeproceeded to the plant, arriving about 11 o clock Afterthey arrivedUrbauer had a discussion with the Respondent s attorney John Smither who was also the Respondent s chief negotiator They agreed that new negotiationmeetingswould be scheduled within the next fewdaysUrbauer testified that he told Smither that thestrikewas over employees would return to work on themorning of 19 March and Respondent should not retaliate againstthe employees for striking Urbauer specifically denies saying that unlessa negotiationmeeting was setfor the following week he did not know if employeeswould return to work on 19 March Smither avers thatUrbauer told him that unless Urbauer could tell the employees there would be a meeting the following week hecould notguaranteetheywould work on 19 MarchDaniel Perkins a member of the Union s bargainingteam testified that Urbauer told Smither the employeeswould return to work the next day but Perkins conceded that his pretrial affidavit dated 26 March relates thatUrbauer asked Smithers for a guarantee of no reprisalsagainst probationary employees and those in disciplinarytrouble who had struck, and said if he got suchassurancehe could have the employees back to work on 19 MarchCareful consideration of the relevant testimony ofthese threewitnessesall of whom appeared to be testifymg in accord with their best recollections persuades methat their differences are primarily due to the fact their8All dates are 1986 unless otherwise indicatedindividualunderstandingsofwhat in fact happenedduring the conversation between Urbauer and Smitherare based on views from different perspectivesmuchlike the fabled blind men and the elephant or witnessesto an auto accident No one is lying Eachwitness ismerely testifying to what he perceived to be the caseWhat probably happened I believe is that Urbauer, inthe course of pressing for futuremeetingdates and assurances of no reprisalsagainstemployees either expresslyor impliedly conveyed the message that a 19 Marchreturn to work was not certainunlessRespondent granted his requests Even though such a message may nothave been intended, I credit Smither that he understoodUrbauer was conditioning the return to work on securingprompt meeting dates This condition was met whenSmither agreed to prompt scheduling of bargaining meetingsItnecessarily follows that the Respondent shouldreasonably have expected that the employees would beback to work the following morning Respondent didnot, however, receive any assurances that similar strikeswould not recur during negotiationsRespondent produces custom blindswhich must beproduced and delivered within 7 days of the customer sorder This leaves about 5 days for actual manufacture ofthe ordered items Respondent manufactures the sameproduct at other plants in Pennsylvania New Jersey, andConnecticut All productlinesatNaperville except vertical blinds can be moved to these other plants On 18March, Respondentmaintained someproductionwithnonunit employees and the twounitemployees who didnot strikeWilliam Rapp Respondents vice president ofmanufacturingand engineeringwas in town for the negotiations and took charge at the struck plant in the absence of the plant s operations manager who was on vacationRapp called Jim Shilling Respondents presidenton the morning of 18 March and advised him of thestrikeAccording to Rapp s uncontroverted testimony he wasconcerned that the 18 March strike without prior noticemight be repeated In the absence of assurances the employees would only strike the 1 day and not go out againat a later date Rappassertsthat he simply could not takea chance that production would not again be disruptedand cause an inability to produce Respondents productswithin the normal 5 day time or to meet its delivery datepromises to customers, which would result in lost salesby RespondentWhen Rapp next talked to Shilling about 2 30 p in,after themeetingbetween Smither and Urbauer variousemployer options were discussed with no conclusionreachedAbout 5 or 6 p in Shilling and Rappagain discussed the matter They decided to move orders to otherof Respondents locations, and to lay off employees untila reasonably dependable base work force of current employees replacements and salaried and office employeeswas establishedThat day, 18 March Rapp moved thework orders on production not yet commenced to Respondent s other locations The following day 19 MarchRapp moved some of the orders on work in progress toother locations, scrapping any work in process at Naperville that was thereby affected I am persuaded that these BALI BLINDS MIDWESTvariousmoves by Respondent,aswell asthe layoffs,were temporaryexpedientsto deal with the possibility ofrepeated workstoppagesand were reasonably designedto prevailuntil bargainingwas completedOn the evening of 18 March, Rapp compiled a list ofpositionshe considered to be required to sustain production of 200 blinds a day On the morning of 19 March,after the striking employees returned to work, Rapp selected the employees to be laid off by productline, classification, and seniorityThere is no contention or evidence that the selection was discriminatory I thereforefind it was not Rapp testified that notwithstanding thereturn of employees, he still feared the work force wasunstable andtherefore continued with the reduction ofthe work force to a point where he could replace employees hire other employees, or work salaried employees inorder to sustain a 200 blind a day production On19March, the work force was pared from 49 to 25 or 26On the morning of 19 March, the Employers distnbutionof layoff notices to the employees selected for layoffcoincided with another walkout of employees caused bythe discharge of Marshall Spires Spires had not come intowork on 18 March because he saw his coworkerspicketing, but there is no evidence from which to conclude or to even vaguely infer that his discharge wascaused by his failure to work on 18 March When Spireswent in at 7 01 am on 19 March,aminuteafter hisscheduled reportingtime,Chris Curtis an alleged andadmitted statutory supervisor stopped him and askedhow much hewas lateWhen he replied he was1minutelate Curtis told him to go to work Curtis then proceeded to Rapp s office with Spires timecard, and told Rappthat Spires was tardy and had been talked to Rapp askedfor Spire s personnel folderHe claimsthat he thoughtSpiresabsence record was terrible for a probationaryemployee, and therefore directed Curtis to terminateSpiresCurtis returned to Spireswork station and toldhim that he was fired for absenteeism Spires told otheremployees that he was fired and the word quicklypassed through the work force Several employees quitwork and walked out because Spires was fired The discharge was clearly the precipitating reason for the walkout and thereisnopersuasive evidence of any other underlying reason 4 The walkout caused some confusionbecause employees were getting their layoff noticesduring the first few minutes of this walkout The noticeshad been previously prepared and thereisnoreason tobelieve that the employees were laid off because of thiswork stoppage Those employees who were not laid offreturned to work the following morning on 20 MarchSteve Holt and Mike Gray workers in the vertical blindoperation, who had been replaced while they were out,were put on layoff status on 20 March I agree with theGeneral Counsel that the 19 March walkout over Spiresdischarge was protected concerted activity but the lawisplain that the replacement of employees involved insuch action before they return to work is lawful Accordingly, I conclude and find Holt and Gray were4 The General Counsels contention that the 19 March work stoppagewas caused by Respondent s decision to lay off and discharge a substantialpart of the bargaining unit has no evidentiary basis and is rejected245properly replaced and no violation of the Act is involvedSpires was a probationary employee Even though hetestified that he knew of no 60 day probationary periodIcreditRespondentswitnessesthat in fact there wassuch a probationary period and that Spires was so advised on hire by Supervisor Lawrence Toney 5 This ruleisnot in writing but thisisnoreason to discount thecredible testimony that itexistsAfter the first 30 days ofthe 60 day period, an employee is evaluated for producLion If he or she is meeting the production standard, asSpireswas, he or sheremains onprobation for the remainderof the 60 day period During this probationaryperiod the employee may beterminatedfor absenteeismif he or she accumulates two or more occurrences of absenteeismAn unexcused absence is counted as one occurrence,as is an instanceof tardiness of more than 15minutesTardiness less than 15minutesiscounted asone half an occurrence Spires had one of each for atotal of two and one half occurrences when he was dismissedHe and other probationary employees had beentold by Operations Manager Johnson during the week of11March that as probationary employees they werebound by stricter attendance rules than regular employees areIt seemsdraconian to discharge an individual forbeing late 1 minute but the discharge is in accord withRespondents established practice and there is no persuasive evidence the rules were applied disparatelyNotwithstanding the understandable view that the final incident leading to Spires discharge was in itself somewhattrivial it cannot fairly be said that the Employer is required to bend hisrulesin favor of any employee nomatter how good an employee he might otherwise benor is there any warrant in this case for the substitutionof the General Counselsbusinessjudgment or mine forthat of Respondent I am persuaded that the GeneralCounsel has not made out a prima facie case that Spireswas discharged because of any protected union or concerted activity, and Respondents asserted cause has notbeen shown to be clearly spurious Accordingly I findthat the General Counsel has not established by a preponderance of the evidence that Spires was unlawfullydischargedMoreover because the walkout of 19 Marchwas caused by the discharge of Spires which I havefound to have been perfectly lawful, I further find thatthe 19 March work stoppage was not an unfair laborpractice strikeJames Mitchell had a very poor attendance record in1985 and 1986 eventually resulting in a 3 day suspensioncovering 13, 14, and 17 March 1986 because he had accumulated six incidents of absence or tardinessAsMitchell acknowledges the 3 day suspension means thatan employee then goes on 30 day probation because ofhis absenteeismAgainst this backgroundMitchell, whowas supposed to return to work on 18 March returnedtowork on 19 March at 7 am Mitchell was not one ofthose who either picketed on 18 March or refused to goin to work because the other employees were striking5 Spires denial that he was advised of the 60 day probationary periodis not credited 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen he entered the workplace he gave a hospital formto his department supervisor, Lawrence ToneyWhentheir testimony conflicts with respect to the content ofthe conversations between them I credit Toney who wasmuch more impressive in terms of apparent forthrightness and just plainbelievabilityMoreover I think thatToney sversion ismore probable than that of Mitchellwhose explanation of the problems with the form is notat all convincingWhen Mitchell presented the form toToney it contained no indication whether or whenMitchell was to return to work The date of the formhad been altered from 17 March to 18 March or viceversa It appears to me that the date was changed from17 to 18 MarchIt isMitchell s contention that he was inthe emergency room at the Mercy Hospital in AuroraIllinois,for 3 hours on 18 March and that the nurse erroneously dated the hospital form that he presented toToney but that she corrected it at hisinstanceand wroteher name below it to certify the correction Toney credibly testified that he was suspicious of the datealterationand the failure to indicate when Mitchell could return towork, but found the explanation of the alteration acceptableAccording to Mitchell, Toney merely told him hewould have to get a new form from the hospital the following day because there was no return to work date onitToney asserts that when he asked Mitchell to get acorrected form Mitchell said that that was all Toney wasgoing to get and refused to get another one I creditToney noting that Mitchell s testimony that when PersonnelAdministrator Carol Bryan asked him what hisproblem was he told her his medical record was his ownbusiness indicates that he is something less than compliantwith reasonable requestsMitchell concedes thatToney did tell him that the hospital slip that he presented as an excuse did not wash and was no good andthat Toney so told him when he was fired However thismatter isresolved andIam inclinedto resolve it infavor of Toney s testimony that the gentleman wassimply fired for a failure to present an adequate excusefor his absence,it seemsto me that the allegation of unlawful discharge must fail because thereisno reasonwhatsoeverin thisrecord to show that the absencepolicy was discriminatorily applied to Mitchell He plainly had a poor attendance record for which he had beenpreviously disciplined had just come off suspension wason probation and was not cooperative when asked to geta new form from the hospital Thisissuewith regard toMitchell can be aptly summed up in a few words TheGeneral Counsel has not constructed a prima facie caseand the Respondent although not required to do so inthe absence of a prima facie showing of violation hasshown cause for terminating Mitchell thatisnot transparently pretextualThe law has not been violated byMitchell s dischargeReturning to the layoff of approximately 17 employeeson 19 March pursuant to the Respondents asserted planto temporarily reduce the work force to a stable basethatwould enable the Company to continue productionand delivery in the event of a repeat of the 18 Marchstrikethe layoffs were clearly precipitated by the 18March strike I therefore find that the General Counselhas set forth a prima facie case that the employees werelaid off because of their protected activity of strikingThis conclusion is not affected by Respondents methodof selection for layoff because although it was nondiscriminatory the selection was completely among peoplewho had been on strike In short it was just a questionof which striker to lay off not whether to lay off strikersor other employees Notwithstanding these conclusions Ifurther conclude for the following reasons that Respondenthas successfully rebutted theGeneralCounsel sprima facie caseRespondent asserts, and I agree, that the 19 Marchlayoff was a lawful partial lockout in anticipation of apossible repetition of the 18 March strike The GeneralCounsel contends that Respondent must have known theUnion had no intention to engage in sporadic or quickiestrikes because it was not in the Union s interest to soact that negotiations might again be put in jeopardy Thisispure speculationWhat Respondent knew as a concrete fact was that the Union had without prior warningconducted a strike on 18 March that had disrupted production and made the timely delivery of orders questionable at best Respondent also knew it had been given noguarantee against repetition of the strikeWith thesefacts at hand it was not at all unreasonable in the circumstances for Respondent to fear recurring strikes and totake steps to minimize the adverse effects on its businessthat a rejection of the strike would have As the Boardexplained inDarling &Co ,6 the Supreme Court inAmerican Ship Building vNLRB 7set forth the following testof a lockouts legality assuming no motive to discourageunion activity or to evade bargaining is the lockout inherently so prejudicial to union interests and so devoidof significant economic justification that no specific evidence of intentis required?There is no evidenceRespondents action was designed to undermine theUnion or evade bargaining Respondent has shown legitimate and substantial business justification sufficient todemonstrate its actions were not devoid of significanteconomic justificationThe Board recently held inHarter Equipment 8that the use of temporary employeesduring an otherwise lawful lockout has a comparativelyslight adverse effect on employee rights and is primafacie lawful where the employer comes forward withevidence of legitimate and substantial business justificationThe temporary layoff of employees strikes me aslittledifferent in terms of adverse effect on employeerights than their temporary replacement as inHarterand I therefore conclude that effect is in this case comparatively slight Summing up, there is (1) no unlawfulmotivation, (2) only a comparatively slight adverse effecton employee rights and (3) significant economic justification i e a reasonable fear of recurring strikes thatwould disrupt its production and delivery schedules tothe extent Respondent would face a serious loss of customers for Respondents actions of transferring work toitsother plants and engaging in a partial lockout Re6 171 NLRB 801 802 (1968)7380US 300 311 (1965)8 280 NLRB 597 (1986) BALI BLINDS MIDWESTspondent s action in laying off its employees on 19March 1986 did not violate the Act 9For the reasons set forth hereinabove the complaintshould be dismissed I therefore issue the following recommended 10eCfLacledeGasCo187 NLRB 243 (1970) andLaclede Gas Co YNLRB421 F 2d 610 (8th Cir1970)There wasan impasse in negotiapons inLacledebut this does notrenderLacledeinapplicable because themere presence or absence of impasse does not determine the lawfulness ofa lockoutDarling & Co171NLRB 801 (1968)setting aside sub nomLane v NLRB418 F 2d 1208 (D C Cir 1969)247ORDERIt is ordered that the complaint in this case is dismissed° If no exceptions are filed asprovided by Sec 102 46 ofthe Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes